 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 1 of 35 Page|D #:3166

     

11

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ENTERTAINl\/IENT ONE UK LTD.,
Case No. lS-cv-()4957
Plaintiff,
V Judge Thomas M. Durkin
17FLY201 1j et al.’ Magistrate Judge Maria Valdez
Defendants.

 

 

FINAL JUDGMENT ORDER

This action having been commenced by Plaintiff Entertainment One UK Ltd. (“eOne” or
“Plaintiff’) against the defendants identified on Schedule A, and using the Online Marketplace
Accounts identified on Schedule A (collectively, the “Defendant Internet Stores”), and eOne
having moved for entry of Default and Default Judgment against the defendants identified on
Schedule A attached hereto (collectively, the “Defaulting Defendants”);

This Court having entered upon a showing by eOne a temporary restraining order and
preliminary injunction against Defaulting Defendants which included an asset restraining order;

eOne having properly completed service of process on Defaulting Defendants, the
combination of providing notice via electronic publication and e-mail, along with any notice that
Defaulting Defendants received from payment processors, being notice reasonably calculated
under all circumstances to apprise Defaulting Defendants of the pendency of the action and
affording them the opportunity to answer and present their obj ections; and

Defaulting Defendants having failed to answer the Amended Complaint or otherwise plead,

and the time for answering the Amended Complaint having expired;

 

 

b

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 2 of 35 Page|D #:3167

THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting
Defendants since Defaulting Defendants directly target their business activities toward consumers
in the United States, including Illinois. Specifically, Defaulting Defendants are reaching out to do
business with Illinois residents by operating one or more commercial, interactive Defendant
lnternet Stores through which Illinois residents can purchase products bearing unauthorized copies
of the PJ l\/[asks Copyrighted Designs (including U.S. Copyright Registration Nos. VA 2-012-133,
VA 2-012-136, VA 2-012-134, VA 2-012-131, VA 2-012-135, VA 2-012-137, VA 2-012-138,
and/or using counterfeit versions of the PJ MASKS Trademarks (a list of which is included in the

below chart) (such products collectively referred to herein as the “Unauthorized PJ Masks

 

 

Products”).
Registration Trademark Registration Goods and Services
Number Date
4,815,385 PJ MASKS Sep. 22, 2015 For: Paper; cardboard; goods

made from paper or cardboard,
namely, boxes, cartons, storage
containers; photographic
products, namely, photographic
prints; printed matter, namely,
pamphlets, books, newspapers,
periodicals, magazines,
brochures, catalogues and
promotional pamphlets, all in the
field of children's entertainment;
book binding materials; sheet
music; telephone calling cards
and credit cards, without
magnetic coding;
chromolithographs; photographs;
pictures; graphic representations;
manuals in the field of
instructional math; posters;
greeting cards; postcards; picture
cards; transfers and stickers;

 

 

 

 

 

 

h d

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 3 of 35 Page|D #:3168

 

photograph albums; collectors'
albums in the nature of stamp
albums; stationery products,
namely, envelopes; adhesive
tapes for household decoration
and stationery purposes; artists'
materials, namely, molds for
modeling clays; drawing,
painting and modelling goods,
namely, palettes for painting,
pencils for painting, modeling
clay, moulds for modelling clay;
drawing and painting
implements, namely, square
rulers; paintbrushes; adhesives
and adhesive strips for stationery
or household purposes;
typewriters; office requisites,
namely, rubber bands; printed
instructional and teaching
material in the field of children's
education; diaries; calendars;
bookmarks; kitchen towels of
paper; paper towels; geographical
maps; maps; beer mats, namely,
coasters of paper or cardboard;
address stamps; loose-leaf
binders for office use; paper file
jackets; paper napkins; sheets of
reclaimed cellulose for wrapping;
filter paper; paper and cardboard
containers; paper and cardboard
pouches for packaging; paper and
cardboard bags for packaging;
absorbent sheets of paper for
foodstuff packaging; plastic bags,
film for packaging; printers' type;
printing blocks; adhesive tapes
for stationery or household

 

 

 

 

 

 

 

 

 

z . . l
Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 4 of 35 Page|D #:3169

 

purposes; letter openers of
precious metal in class 016.

For: Clothing, namely, shirts,
ties, pants, sweaters, jackets,
coats, shorts, t-shirts, sweatshirts,
sweatpants, undershirts,
underwear, socks, pajamas, vests,
scarves, gloves; footwear;
headwear; leather belts; bolo ties
with precious metal tips in class
025.

For: Games, playthings and toys,
namely, role playing games,
trivia and question and answer
games, card games, dice games,
hand held unit for playing video
games, hand held games with
liquid crystal displays; electronic
and non-electronic puzzles and
puzzle games, hand-held,
tabletop, and travel-size jigsaw
puzzles; playground balls for
games; dolls and toys, namely,
articulated and non-articulated
dolls, toy figures, modeled plastic
toy figurines, bendable toys and
action figures; stuffed, plush,
bean-bag and cloth toys; toy
costume masks; puppets;
corrugated playhouses; playing
cards; roller-skates; toy scooters;
scale model toy vehicles; wooden
toy vehicles; diecast toy vehicles;
playing cards and card games;
gymnastic and sporting articles,
namely, horizontal bars;
decorations for Christmas trees,
except illumination articles and

 

 

 

 

 

 

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 5 of 35 Page|D #:3170

 

 

 

 

 

confectionery; action skill games;
action figures and accessories
therefor; board games; card
games; children's multiple
activity toys; badminton sets;
balloons; basketballs; bath toys;
baseballs; beach balls; bean bag
dolls; toy building blocks;
bowling balls; chess sets;
Christmas stockings; collectable
toy figures; crib mobiles; crib
toys; tossing disc toys; dolls; doll
clothing; accessories for dolls;
doll playsets; electric action toys;
equipment sold as a unit for
playing card games; fishing
tackle; golf balls; golf gloves;
golf ball markers; hand held unit
for playing electronic games;
hockey pucks; inflatable toys;
jump ropes; kites; magic tricks;
marbles; manipulative games;
mechanical toys; music box toys;
musical toys; parlor games; party
games; soft sculpture toys;
puppets; roller skates; rubber
action balls; skateboards; soccer
balls; spinning tops; squeeze
toys; stuffed toys; table tennis
tables; target games; teddy bears;
tennis balls; toy action figures;
toy bucket and shovel sets; toy
mobiles; toy vehicles; toy
scooters; toy cars; toy model
hobbycraf`t kits; toy figures; toy
banks; toy trucks; toy watches;
wind up toys; yo-yos in class
028.

 

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 6 of 35 Page|D #:3171

 

5,348,145

 

 

PJ MASKS

 

Dec. 5, 2017

 

For: Bleaching preparations and
other substances for laundry use,
namely laundry detergent;
cleaning preparations, polishing
preparations, degreasing
preparations for household
purposes and abrasive
preparations in the nature of
abrasive paste; soaps, namely
soaps for body care; perfumery,
essential oils, cosmetics, hair
lotions; dentifrices; aftershave
lotions; antiperspirants;
aromatherapy essential oils; baby
oil; baby wipes; bath gels; bath
powder; blush; body creams,
lotions in the nature of lotions for
skin, and powders in the nature of
soap powders; breath fresheners;
bubble bath; eau de cologne;
deodorants, namely body
deodorants; powders, namely
perfumed powders; essential oils
for personal use; eye liner; eye
shadows; eyebrow pencils; face
powder; face creams; facial
lotions; face masks, namely
beauty masks; facial scrubs; air
fragrancing preparations for
household use; hair gels; hair
conditioners; hair shampoo; hair
mousse; hair cream; hair spray;
hand cream; hand lotions; soaps
for the hand; lip balm; lipsticks;
lipstick holders; lip gloss; liquid
soaps; make-up; mascara;
mouthwash; nail care
preparations; nail enamel; nail
hardeners; nail polish; perfumes;
pot-pourri; room scenters, namely

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 7 of 35 Page|D #:3172

 

scented room sprays; shaving
creams; skin soap; talcum
powder; eauX de toilette; skin
creams; skin moisturisers; sun
blocking preparations; non-
medicated sun care preparations
in class 003.

For: Materials for dressings,
namely gauze; plasters, namely
medical plasters; portable filled
medicine cases, namely first aid
kits; baby food; vitamins for
children; herb teas for medicinal
purposes; disinfectants for
sanitary purposes in class 005.

For: Vehicles, namely, strollers;
apparatus for locomotion by land,
air or water, namely, airplanes;
bicycle parts included in this
class, namely, bicycle seats,
bicycle chains; perambulators;
safety seats for children for
vehicles; boats, in particular
rubber dinghies; air balloons in
the nature of vehicular balloons;
saddle covers for bicycles or
motorcycles; mechanical anti-
theft devices for vehicles;
shopping trolleys; rims for
bicycle wheels, chains, bells,
baskets adapted for bicycles,
handlebars, wheel hubs, dress
guards, pedals, pumps, frames,
saddles and pannier bags for
bicycles; direction indicators in
the nature of signals for vehicles,
in particular for bicycles; repair
outfits for inner tubes, namely

 

 

 

 

 

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 8 of 35 Page|D #:3173

 

patches for repairing inner tubes;
luggage racks and saddle bags for
vehicles, in particular for two-
wheeled vehicles in the nature of
bicycles and motorcycles; horns,
in particular for automobiles;
carts; stroller covers; hub caps;
wheelchairs; rear view mirrors;
sleighs for transport purposes;
fitted seat covers for vehicles;
wheelbarrows; bicycle stands in
class 012.

For: Precious metals and their
alloys and goods of precious
metals or coated therewith
included in this class, namely,
key rings, jewelry cases;
jewellery, precious stones;
horological and chronometric
instruments; alarm clocks;
bracelets; busts of precious metal;
pendants; clocks; earrings; jewel
cases of precious metal; jewelry
chains; key rings of precious
metal; lapel pins; necklaces;
necktie fasteners; non-monetary
coins; ornamental pins; rings;
stopwatches; tie clips; tie pins;
wall clocks; watch straps; watch
cases; watch chains; watches;
wedding bands; jewelry boxes
not of metal; decorative key fobs
not of metal in class 014.

For: Furniture, mirrors, picture
frames; goods of wood, cork,
reed, cane, wicker, horn, bone,
ivory, whalebone, shell, amber,
mother-of-pearl, meerschaum and

 

 

 

 

 

 

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 9 of 35 Page|D #:3174

 

substitutes for all these materials,
or of plastics, namely drawer
pulls; air mattresses for use when
camping; bassinets; beds;
benches being furniture;
bookcases; cabinets; chairs; coat
racks; computer furniture;
computer keyboard trays; cots;
couches; decorative mobiles;
desks; figurines and statuettes
made of bone, plaster, plastic,
wax, or wood; flagpoles;
footstools; hand fans; hand-held
mirrors; lawn furniture; love
seats; magazine racks;
mattresses; non Christmas
ornaments made of bone, plaster,
plastic, wax or wood; ottomans;
party ornaments of plastic;
pedestals; pillows; plant stands
made of wire and metal;
decorative wall plaques made of
plastic and wood; plastic name
badges being decorative articles;
plastic novelty license plates;
plastic cake decorations; sleeping
bags; tables; toy boxes; umbrella
stands; venetian blinds; wind
chimes being decorative articles
in class 020.

For: Brushes except paint
brushes, namely, hair brushes;
brush-making materials; articles
for cleaning purposes, namely,
cleaning cloths; steel wool;
unworked or semi-worked glass,
except glass used in building in
class 021.

 

 

 

 

 

 

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 10 of 35 Page|D #:3175

 

 

 

 

 

For: Textiles and textile goods
included in this class, namely
textile table napkins; bed and
plastic table covers; afghans; bath
linen; blankets, namely bed
blankets; bed canopies; bed linen;
bed sheets; bed skirts; bed
spreads; blanket throws; calico;
children's blankets; cloth
coasters; cloth doilies; cloth
flags; cloth pennants; duvets;
curtains; fabric for flags; felt
pennants; golf towels; towels;
handkerchiefs; hooded towels;
household linen; kitchen towels;
pillowcases; plastic flags being
decorative articles; plastic
pennants being decorative
articles; quilts; baby blankets;
silk blankets; table linen; textile
table napkins; textile place mats;
table napkins of textile; throws;
face cloths in class 024.

For: Carpets; rugs; car mats,
namely floor mats; bath mats;
gymnastic mats; plastic floor
coverings; wall hangings not of
textile; wallpaper of textile in
class 027.

For: Jellies, jams, compotes;
eggs; milk; milk products
excluding ice cream, ice milk and
frozen yogurt; edible oils and fats
in class 029.

For: Tea; cocoa; sugar; rice;
tapioca; sago; artificial coffee;
flour and preparations made from
cereals, namely cereal bars;

 

l()

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 11 of 35 Page|D #:3176

 

 

 

 

 

bread; pastry; confectionery,
namely chocolate; ices; honey;
treacle; yeast, baking-powder;
salt; mustard; vinegar; sauces as
condiments, namely hot sauce;
spices in class 030.

For: Product merchandising for
others; sales promotion, for
others, in particular marketing
and promotion of goods and
services of all kinds, including
via online portals; retail store
services provided via the internet
and other computer and
electronic communications
networks featuring downloadable
pre-recorded audio, audiovisual,
musical, multimedia and video
content in class 035.

For: Audio and video
broadcasting services provided
via the internet; audio
broadcasting; audio, video and
multimedia in the nature of radio
broadcasting via the internet and
digital and wireless
communications networks;
broadcasting of motion picture
films via the internet;
broadcasting of teleshopping
programs; transmission of videos,
movies, pictures, images, text,
photos, games, user generated
content in the nature of data,
audio content, and information
via the internet; video
broadcasting; chat room services
for social networking; computer

 

ll

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 12 of 35 Page|D #:3177

 

aided transmission of messages,
data and images; delivery of
digital music by wireless
communication networks,
electronic transmission;
multimedia messaging services;
providing internet chatrooms and
internet forums in the field of
music; streaming audio and video
material on the internet;
transmission of data, audio, video
and multimedia files;
transmission and distribution of
data or audiovisual images via a
global computer network or the
internet; transmission of greeting
cards online; webcasting services
in class 038.

 

5,183,889

 

 

PJ MASKS

 

April 18,
2017

 

For: Scientific, nautical,
surveying, photo graphic,
cinematographic, optical,
weighing, measuring, signaling,
checking and supervision, life-
saving and teaching apparatus
and instruments, namely,
microscopes, cameras, video
cameras, scales, graduated rulers;
fire-extinguishing apparatus;
apparatus for recording,
transmission or reproduction of
sound or images; magnetic data
carriers and recording discs
featuring music, children's
entertainment, television
programs for children; data-
processing equipment, namely,
data processors and computers;
musical sound recordings and
sound and video recordings

 

12

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 13 of 35 Page|D #:3178

 

 

 

 

 

featuring music, children's
entertainment, television
programs for children;
downloadable ring tones, music,
mp3, graphic and video files
featuring music, children's
entertainment, television
programs for children for
wireless communications
devices; programs for computer
games; video games software;
computer games programs
downloaded via the internet
software; video game programs
stored on cartridges, floppy discs,
cd-roms, cassettes, tapes and mini
discs; compact disc players;
audio-video compact discs
featuring music, children's
entertainment, television
programs for children; dvd
players; recorded computer
software for wireless
transmission of data and images;
downloadable computer
programs for wireless
transmission of data and images;
exposed camera,
cinematographic, and slide films;
cassette players; magic lanterns;
gramophone records featuring
music, children's entertainment;
life jackets; sound carriers,
namely, CDs, DVDs, and l\/Ip3
files, featuring music, children's
entertainment, television
programs for children; portable
stereos; videotapes featuring
music, children's entertainment,
television programs for children;

 

13

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 14 of 35 Page|D #:3179

 

 

 

 

 

video cassettes featuring music,
children's entertainment,
television programs for children;
video recorders; video game
cartridges; mechanisms for coin-
operated apparatus; cash
registers; calculating machines in
class 9.

For: Animal skins, hides; whips,
harness and saddlery; leather and
imitations of leather in class 18.

For: Education, namely, classes,
courses, seminars, and workshops
in the field of animation, math,
science, computer programming;
providing of training in the field
of animation, math, science,
computer pro gramming;
entertainment, namely, live
musical performances, a series of
television programs in the field of
children's entertainment,
basketball competitions; sporting
and cultural activities, namely,
basketball competitions, golf
tournaments, art exhibitions;
editing and production of film,
television, radio and multimedia
programs, radio entertainment
namely, radio programs featuring
performances by a fictional
character; arranging and
conducting of cultural,
entertainment and sporting
events, namely, live musical
performances, arranging of
concerts; photography; providing
recreation facilities in class 41.

 

14

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 15 of 35 Page|D #:3180

 

5,461,563 PJ l\/IASKS l\/lay 8, 2018 For: optical goods, namely,
sunglasses and eyeglasses in class
9.

For: trunks and travelling bags;
all-purpose carrying bags, purses,
umbrellas, parasols, walking
sticks; rucksacks;' luggage;
luggage tags; overnight bags;
change purses; satchels; tote
bags; waist pouches; wallets in

 

class 18.
4,986,001 June 28, For: Cleaning preparations for the
2016 teeth; dentifrices; dentifrices in

the form of chewing gum; non-
medicated mouthwashes; teeth
cleaning lotions; tooth paste;
fragrance preparations; perfumes;
toilet waters; shower gels; soap

 

for personal use; liquid soaps;
bath oil; bath salts; bubble bath;
foam bath; body sprays;
deodorants for personal use; after
sun creams; baby lotions; baby
powders; body creams; cold
creams; day skin creams; face
creams; hand creams; lip balm;
skin moisturisers; skin creams;
sun screen; sun-block lotions;
sunscreen creams; waterproof
sunscreen; baby shampoo;
shampoos; soap powder; shoe
polish; air fragrancing
preparations in class 003.

For: Downloadable electronic
publications, namely newsletters,
magazines, in the field of
children's entertainment;
electronic publications, namely

 

 

 

 

 

 

15

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 16 of 35 Page|D #:3181

 

 

 

 

 

newsletters, magazines, in the
field of children's entertainment,
recorded on computer media;
downloadable musical sound
recordings; downloadable
publications, namely, newsletters,
magazines, in the field of
children's entertainment; video
disks and video tapes with
recorded animated cartoons;
animated films featuring
children's entertainments; audio
recordings featuring songs and
movie soundtracks; audio visual
recordings featuring children's tv
series and movies; compact discs
featuring music; downloadable
digital music provided from a
computer database or the internet;
downloadable digital music
provided from mp3 internet web
sites; downloadable graphics for
mobile phones; downloadable
image files containing animated
cartoon characters; downloadable
music files; electronic
publications recorded on
computer media, namely
newsletters, magazines, in the
field of children's entertainment;
motion picture films about
animated children characters;
audio recordings featuring music;
musical recordings in the form of
discs; musical video recordings;
pre-recorded DVDs featuring

` music; pre-recorded video tapes

featuring animated cartoon
movies; pre-recorded video disk,
tapes, featuring animated cartoon

 

16

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 17 of 35 Page|D #:3182

 

 

 

 

 

movies; DVDs featuring recorded
animated cartoon movies;
downloadable weekly
publications in electronic form
from the internet, namely
newsletters, magazines, in the
field of animated cartoons;
computer game software
downloadable from a global
computer network; computer
game software; children's
educational software; computer
programs for video and computer
games; games software; video
and computer game programs;
computer memories; blank USB
flash drives; apparatus for
reproduction of sound; digital
audio players; ear phones;
headsets for computers,
telephones; headphones; chains
for sunglasses; frames for
sunglasses; clip-on sunglasses;
bicycle helmets; protection
helmets for sports; riding
helmets; sports helmets; cyclists'
glasses; glasses for sports;
goggles for sports; ski goggles;
computer game software for use
on mobile and cellular phones in
class 009.

For: Graphic prints; comic
magazines; general feature
magazines; printed periodicals in
the field of cartoons; bags,
envelopes, and pouches of paper
or plastics, for packaging; ball
pens; cases for pencils; cases for
pens; colour pencils; felt pens;

 

17

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 18 of 35 Page|D #:3183

 

 

 

 

 

ink pens; pen holders; pen cases;
pen boxes; pens; roller ball pens;
correcting pencils; erasers; ink
erasers; pencil erasers; albums for
stickers; photo albums; scrap
books; book covers; birthday
books; baby books; drawing
books; books for children;
painting books; picture books;
pop-up children's books;
children's books incorporating an
audio component; dinner mats,
namely, place mats of cardboard;
dinner mats, namely, place mats
of paper; disposable napkins;
drying towels of paper; facial
tissue; hand towels of paper;
kitchen paper; mats of paper for
drinking glasses; paper banners;
paper face towels; paper hand-
towels; paper napkins; paper
place mats; paper serviettes;
paper table covers; paper table
linen; paper table mats; paper
table napkins; paper tissues;
paper towels; disposable paper
wipes not impregnated with
chemicals or compounds;
placards of paper; place cards;
pocket handkerchiefs of paper;
serviettes of paper; tissues of
paper; towels of paper in class
016.

For: Leather and imitations of
leather; animal skins, hides;
trunks and travelling bags;
umbrellas; parasols; walking
sticks; whips, harness and
saddlery; beach umbrellas;

 

18

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 19 of 35 Page|D #:3184

 

 

 

 

 

umbrellas for children; baby
backpacks; belt bags; briefcases;
carryalls; duffle bags; hunters'
game bags; handbags; holdalls;
infant carriers worn on the body;
leather bags; leather cases;
luggage; purses; rucksacks;
schoolbags; sports bags;
suitcases; travel bags in class
018.

For: Household or kitchen
containers; combs and bath
sponges; brushes except paint
brushes, namely hair brushes;
articles for cleaning purposes,
namely cleaning cloth; glassware,
porcelain and earthenware,
namely beverage glassware,
mugs; bath brushes; drinking
straws; drinking glasses; plastic
cups; dental floss; tooth brushes;
electric toothbrushes in class 021.

For: Textiles and textile goods,
namely textile fabrics for the
manufacture of clothing; bed
covers and table covers in the
nature of textile tablecloths,
plastic table covers; hand towels
of textile; individual place mats
made of textile; kitchen towels;
plastic place mats; serviettes of
textile; plastic table covers; tea
towels; textile table napkins;
textile place mats; vinyl place
mats; bed blankets; bed covers;
bed sheets; children's blankets;
coverlets; covers for cushions;
cushion covers; mattress covers;

 

19

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 20 of 35 Page|D #:3185

 

 

 

 

 

pillow cases; quilts; sleeping bag
liners; traveling rugs; travelling
blankets; bath linen, except
clothing; beach towels; bath
towels; children's towels; hooded
towels; large bath towels in class
024.

For: Headwear; bathing caps;
caps with visors; golf caps; rain
hats; sun hats; swimming caps;
clothing, namely t-shirts, jackets,
dresses; anoraks; athletic
clothing, namely , shirts, pants,
jackets, footwear, hats and caps,
athletic uniforms; babies'
clothing, namely romper suits;
bath robes; bathing costumes;
beach clothes, namely bathing
costumes, bathings shorts;
bikinis; blouses; blousons; body
suits; boxer shorts; briefs; capes;
cloaks; coats; dresses; gowns;
jeans; knickers; knitwear, namely
knitwear jackets; nightwe_ar;
overalls; overcoats; pants;
pyjamas; ponchos; rain coats;
skirts; socks; sportswear, namely,
jackets, jerseys, pants, shirts,
vests, singlets, coats, shorts,
sweatshirts, t-shirts; stockings;
sweatshirts; t-shirts; underwear;
wind coats; shoes; sandals; rain
boots; sports shoes in class 025.

For: Water wings; swimming
belts; swimming boards;
amusement park rides; action
figure toys; action toys, namely
electronic action toys; baby

 

20

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 21 of 35 Page|D #:3186

 

 

 

 

 

rattles; baby swings; baby
playthings, namely baby multiple
activity toys; toy namely battery-
powered computer game with
LCD screen; video game
apparatus, namely video game
machines, video game joysticks;
electronic hand-held game units;
games adapted for use with
television receivers; hand-held
electronic game consoles;
handheld computer game
consoles; games and playthings,
namely dolls; building games;
board games; card games; balls
for games; boards for playing
board games; portable games
with liquid crystal displays in
class 028.

For: l\/leat, fish, poultry and
game, not live; meat extracts;
preserved, frozen, dried and
cooked fruits and vegetables;
jellies, jams, compotes; eggs;
milk; milk products excluding ice
cream, ice milk and frozen
yogurt; edible oils and fats in
class 029.

For: Coffee; tea; cocoa; sugar;
rice; tapioca; sago; artificial
coffee; flour and preparations
made from cereals, namely,
breakfast cereals; bread; pastry;
confectionery, namely candy;
ices; honey; treacle; yeast,
baking-powder; salt; mustard;
vinegar; sauces being

 

21

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 22 of 35 Page|D #:3187

 

condiments; spices; ice in class
03 0.

For: Beers; mineral and
aerated Waters and other non-
alcoholic beverages, namely soft
drinks; fruit beverages and fruit
juices; syrups and other
preparations for making
beverages, namely fruit drinks in
class 032.

 

4,980,494

 

 

 

 

June21,
2016

 

For: Materials for dressings,
namely, gauze; plasters, namely,
medical plasters; portable filled
medicine cases, namely, first aid
kits; baby food; vitamins for
children; herb teas for medical
purposes; disinfectants for
sanitary purposes in class 005.

For: Tableware, namely, knives,
forks, spoons; cutlery in class
008.

For: Vehicles, namely, strollers,
bicycles; apparatus for
locomotion by land, air or water,
namely, go-carts, boats; bicycles
and parts therefor included in this
class, namely, bicycle seats,
bicycle chains; scooters;
perambulators; safety seats for
children for vehicles; boats, in
particular rubber dinghies;
trailers being vehicles; air
balloons in the nature of
vehicular balloons; boats; side
cars; saddle covers for bicycles or
motorcycles; tricycles;

 

22

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 23 of 35 Page|D #:3188

 

 

 

 

 

mechanical anti-theft devices for
vehicles; shopping trolleys;
electric vehicles, namely, cars;
rims for bicycle wheels, chains,
bells, baskets, handlebars, hubs,
dress guards, pedals, pumps,
frames, tires, saddles and pannier
bags for bicycles; direction
indicators for vehicles, in
particular for bicycles; luggage
racks and saddle bags for
vehicles, in particular for two-
wheeled vehicles; horns, in
particular for automobiles; carts;
motorcycles and mopeds; stroller
covers; hub caps; tires, solid, for
vehicle wheels; wheelchairs; rear
view mirrors; sleighs for
transport purposes; snowmobiles;
fitted seat covers for vehicles;
wheelbarrows; bicycle stands in
class 012.

For: Precious metals and their
alloys namely, key rings, jewelry
cases; jewellery, precious stones;
horological and chronometric
instruments; alarm clocks;
bracelets; busts of precious metal;
pendants; clocks; earrings; jewel
cases of precious metal; jewelry
chains; key rings of precious
metal; lapel pins; necklaces;
necktie fasteners; non-monetary
coins; ornamental pins; rings;
stopwatches; tie clips; tie pins;
wall clocks; watch straps; watch
cases; watch chains; watches;
wedding bands; jewelry boxes

 

23

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 24 of 35 Page|D #:3189

 

 

 

 

 

not of metal; key fobs not of
metal in class 014.

For: Furniture, mirrors, picture
frames; air mattresses for use
when camping; bassinets; beds;
benches being furniture;
bookcases; cabinets; chairs; coat
racks; computer furniture;
computer keyboard trays; cots;
couches; decorative mobiles;
desks; figurines and statuettes
made of bone, plaster, plastic,
wax, or wood; flagpoles;
footstools; hand fans; hand-held
mirrors; lawn furniture; love
seats; magazine racks;
mattresses; non Christmas
ornaments made of bone, plaster,
plastic, wax or wood; ottomans;
party ornaments of plastic;
pedestals; pillows; plant stands
made of wire and metal;
decorative wall plaques made of
plastic and wood; plastic name
badges being decorative articles;
plastic novelty license plates;
plastic cake decorations; sleeping
bags; tables; toy boxes; umbrella
stands; venetian blinds; wind
chimes being decorative articles
in class 020.

For: Carpets; rugs; car mats,
namely, floor mats; bath mats;
gymnastic mats; plastic floor
coverings; wall hangings not of
textile in class 027.

 

24

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 25 of 35 Page|D #:3190

 

 

 

 

 

For: Product merchandising for
others; sales promotion, for
others, in particular marketing
and promotion of goods and
services of all kinds, including
via online portals; retail store
services provided via the internet
and other computer and
electronic communications
networks, featuring audio,
audiovisual, musical, multimedia
and video content in class 035.

For: Audio and video
broadcasting services provided
via the internet; audio
broadcasting; audio, video and
multimedia broadcasting via the
internet and digital, and wireless
communications networks;
broadcasting of motion picture
films via the internet;
broadcasting of teleshopping
programs; transmission of videos,
movies, pictures, images, text,
photos, games, user-generated
content, audio content, and
information via the internet;
video broadcasting; chat room
services for social networking;
computer aided transmission of
messages, data and images;
delivery of digital music by
wireless communication
networks, electronic
transmission; multimedia
messaging services; providing
internet chatrooms and internet
forums; streaming audio and
video material on the internet;

 

25

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 26 of 35 Page|D #:3191

 

transmission of data, audio, video
and multimedia files;
transmission and distribution of
data or audiovisual images via a
global computer network or the
internet; transmission of greeting
cards online; webcasting services
in class 038.

For: Sporting and cultural
activities, namely, organizing
sports tournaments; editing and
production of film, television,
radio programs; radio
entertainment editing and
production; arranging and
conducting of cultural,
entertainment and sporting
events, namely, youth sports
programs; live musical
performances by a musical group;
arranging of concerts;
photographing; providing

 

 

 

 

 

recreation facilities in class 041.

 

THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal
trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15
U.S.C. § 1125(a)), violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS §
510, et Seq.), and copyright infringement (17 U.S.C. §§ 106 and 501, et seq.).

IT IS HEREBY ORDERED that eOne’s Motion for Entry of Default and Default Judgment
is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that this Final
Judgment is entered against Defaulting Defendants.

lT lS FURTHER ORDERED that:

26

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 27 of 35 Page|D #:3192

1. Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,
confederates, and all persons acting for, with, by, through, under, or in active concert with
them be permanently enjoined and restrained from:

a. using the PJ MASKS Trademarks or any reproductions, counterfeit copies or colorable
imitations thereof in any manner in connection with the distribution, marketing,
advertising, offering for sale, or sale of any product that is not a genuine eOne Product
or not authorized by eOne to be sold in connection with the PJ MASKS Trademarks;

b. reproducing, distributing copies of, making derivative works of, or publicly displaying
the PJ Masks Copyrighted Designs in any manner without the express authorization of
eOne;

c. passing off, inducing, or enabling others to sell or pass off any product as a genuine
eOne Product or any other product produced by eOne, that is not eOne’s or not
produced under the authorization, control or supervision of eOne and approved by eOne
for sale under the PJ MASKS Trademarks and/or the PJ Masks Copyrighted Designs;

d. committing any acts calculated to cause consumers to believe that Defaulting
Defendants’ products are those sold under the authorization, control or supervision of
eOne, or are sponsored by, approved by, or otherwise connected with eOne;

e. further infringing the PJ MASKS Trademarks and/or the PJ Masks Copyrighted
Designs and damaging eOne’s goodwill; and

f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,
storing, distributing, returning, or otherwise disposing of, in any manner, products or
inventory not manufactured by or for eOne, nor authorized by eOne to be sold or

offered for sale, and which bear any of eOne’s trademarks, including the PJ l\/[ASKS

27

 

 

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 28 of 35 Page|D #:3193

Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof
and/or which bear the PJ Masks Copyrighted Designs.

2. Defaulting Defendants and any third party with actual notice of this Order who is providing
services for any of the Defaulting Defendants, or in connection with any of Defaulting
Defendants’ Online Marketplace Accounts or other online marketplace accounts operated
by Defaulting Defendants, including, without limitation, any online marketplace platforms
such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web hosts,
sponsored search engine or ad-word providers, credit cards, banks, merchant account
providers, third party processors and other payment processing service providers, and
lnternet search engines such as Google, Bing, and Yahoo, (collectively, the “Third Party
Providers”) shall within three (3) business days of receipt of this Order:

a. disable and cease providing services being used by Defaulting Defendants, currently or
in the future, to engage in the sale of goods using the PJ MASKS Trademarks and/or
which bear unauthorized copies of the PJ Masks Copyrighted Designs;

b. disable and cease displaying any advertisements used by or associated with Defaulting
Defendants in connection with the sale of counterfeit and infringing goods using the PJ
MASKS Trademarks and/or which bear unauthorized copies of the PJ Masks
Copyrighted Designs; and

c. take all steps necessary to prevent links to the Online Marketplace Accounts identified
on Schedule A from displaying in search results, including, but not limited to, removing
links to the Online Marketplace Accounts from any search index.

3. Pursuant to 15 U.S.C. § 1117(c)(2), eOne is awarded statutory damages from each of the

Defaulting Defendants in the amount of one million dollars ($1,000,000) for willful use of

28

Case: 1:18-cv-O4957 Document #: 52 Filed: 10/09/18 Page 29 of 35 Page|D #:3194

counterfeit PJ l\/IASKS Trademarks on products sold through at least the Defendant
lnternet Stores. The one million dollar ($1,000,000) award shall apply to each distinct
Defaulting Defendant only once, even if they are listed under multiple different aliases in
the Amended Complaint and Schedule A.

4. Pursuant to 17 U.S.C. § 504(c)(2), eOne is awarded statutory damages from each of the
Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for
willful copyright infringement of the PJ Masks Copyrighted Designs. The one hundred
thousand dollar ($100,000) award shall apply to each distinct Defaulting Defendant only
once, even if they are listed under multiple different aliases in the Amended Complaint and
Schedule A.

5. Any Third Party Providers holding funds for Defendants, including PayPal, lnc.
(“PayPal”), Alipay, Wish.com, and Amazon Pay, shall, within two (2) business days of
receipt of this Order, permanently restrain and enjoin any non-U.S. based accounts
connected to Defaulting Defendants or Defaulting Defendants’ Online Marketplace
Accounts identified in Schedule A from transferring or disposing of any money or other of
Defaulting Defendants’ assets.

6. All monies currently restrained in Defaulting Defendants’ financial accounts, including
monies held by Third Party Providers such as PayPal, Alipay, Wish.com, and Amazon Pay,
are hereby released to eOne as partial payment of the above-identified damages, and Third
Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay; are ordered to
release to eOne the amounts from Defaulting Defendants’ financial accounts within ten

(10) business days of receipt of this Order.

29

 

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 30 of 35 Page|D #:3195

7.

8.

Until eOne has recovered full payment of monies owed to it by any Defaulting Defendant,
eOne shall have the ongoing authority to serve this Order on Third Party Providers,
including PayPal, Alipay, Wish.com, and Amazon Pay, in the event that any new financial
accounts controlled or operated by Defaulting Defendants are identified. Upon receipt of
this Order, Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay,
shall within two (2) business days:

a. locate all accounts and funds connected to Defaulting Defendants or Defaulting
Defendants’ Online Marketplace Accounts, including, but not limited to, any financial
accounts connected to the information listed in Schedule A hereto, the e-mail addresses
identified in Exhibit 3 to the Declaration of Niall Trainor, and any e-mail addresses
provided for Defaulting Defendants by third parties;

b. restrain and enjoin such accounts or funds that are not U.S. based from transferring or
disposing of any money or other of Defaulting Defendants’ assets; and

c. release all monies restrained in Defaulting Defendants’ financial accounts to eOne as
partial payment of the above-identified damages within ten (10) business days 'of
receipt of this Order.

ln the event that eOne identifies any additional online marketplace accounts or financial

accounts owned by Defaulting Defendants, eOne may send notice of any supplemental

proceeding to Defaulting Defendants by e-mail at the e-mail addresses identified in Exhibit

3 to the Declaration of Niall Trainor and any e-mail addresses provided for Defaulting

Defendants by third parties.

The ten thousand dollar ($10,000) cash bond posted by eOne, including any interest minus

the registry fee, is hereby released to eOne or its counsel, Greer, Burns & Crain, Ltd. The

30

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 31 of 35 Page|D #:3196

Clerk of the Court is directed to return the cash bond previously deposited with the Clerk
of the Court to eOne or its counsel by check made out to the Greer Burns & Crain IOLTA
account.

This is a Final Judgment.

DATED: October l , 2018 %Q> ,

/
Thomas l\/I. Durkin \\M
United States District Judge

31

 

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 32 of 35 Page|D #:3197

Entertainment One UK Ltd. v. 17f|y2011, et al.
Case No. 18-cv-04957

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedu|e A
No. Defendant Name / Alias No. Defendant Name / A|ias
1 D|S|\/||SSED 2 D|Sl\/||SSED
3 D|S|\/||SSED 4 D|S|\/||SSED
5 A|brey Toy Co.,Ltd 6 D|SI\/||SSED
7 Ange| Baby's House 8 D|S|\/||SSED
9 D|S|\/||SSED 10 baby duo mi baby house Store
11 D|S|\/IISSED 12 D|S|\/l|SSED
13 BB life Store 14 BBYTOYSHOUSE Store
15 D|Sl\/||SSED 16 Beijing Shunda trade Co., Ltd.
17 D|SM|SSED 18 BOOl\/| TOY Store
19 D|SI\/||SSED 20 D|Sl\/||SSED
21 candytrees 22 D|Sl\/||SSED
23 Chi|dren007 Store 24 Chi|dren's factory Store
25 Chi|dren's Toy Park Store 26 Chi|dren's toy store Store Store
27 Coser Wor|d Store 28 daji18
29 D|S|\/||SSED 30 DGFSTN| Go|den Store
31 DGFSTI\/l U|traman20 Store 32 D|SIV||SSED
33 DIS|\/I|SSED 34 D|S|\/||SSED
35 eyungo Store 36 D|S|\/||SSED
37 FashT3 Toy Store 38 For CLA Store
39 friend|y.p|anet 40 D|S|V||SSED
41 gifts-gadgetsZu 42 Gsandrew
43 Hahaha123 Store 44 hangqi6156pai4
45 D|S|\/||SSED 46 Homefun Store
47 D|SI\/||SSED 48 HonngV| Store
49 HotZoo Store 50 h-toy Store
51 ic|ock Store 52 idream store
53 in|ovi|l kiss baby store 54 iron-qing
55 iyeSlSOSOOZqiaO 56 D|Sl\/||SSED
57 D|S|\/||SSED 58 jiesheng_2015
59 Jinchuang toy Store 60 judy baby store
61 D|Sl\/||SSED 62 D|Sl\/I|SSED
63 kait0y2014 64 DIS|\/HSSED
65 K|gang Store 66 LA|\/HUTOY Store
67 Lavenus 68 D|Sl\/||SSED
69 linke Store 70 D|S|\/IISSED
71 Lo||opop toy Store 72 DIS|\/||SSED

 

32

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 33 of 35 Page|D #:3198

b
§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73 Masaki |\/|a Store 74 |\/\ascot costume China Foreign Trade Cent<
75 mascot trade factory 76 D|S|\/i|SSED
77 |\/IE|LS Store 78 l\/||JOYEE Costumes Kids LLC
79 miriamtoystore 80 mobokono 888 Store
81 |\/ly Decor Art Store 82 D|S|\/||SSED
83 Nice2 Toy Store 84 n0.10 toy store
85 N0.11 Toy Store 86 D|Si\/||SSED
87 D|SI\/||SSED 88 PandaBear Store
89 D|SI\/||SSED 90 DiS|\/||SSED
91 D|Si\/||SSED 92 pp toy store
93 quality store store 94 D|S|\/HSSED
95 Ricud kid costume 96 Rmingqugo
97 Rose toy Store 98 rtm341tm
99 Sam Store 100 Sea Stone (HK) Co., Ltd
101 SHENZHEN HONGH/-\| Store 102 D|Si\/||SSED
103 D|Sl\/||SSED 104 shop3250007 store
105 D|Sl\/||SSED 106 Shop3625134 Store
107 D|SI\/||SSED 108 DIS|\/||SSED
109 Shop3893055 Store 110 Shop3934008 Store
111 DiS|\/||SSED 112 Sh0p4017008 Store
113 Shop4056003 Store 114 shop4056082 store
115 shop4078010 store 116 Shop4184016 Store
117 Sh0p4301013 Store 118 shop-planet
119 siyibei store 120 smart zyx baby store
121 D|S|\/||SSED 122 Stiven Store
123 store n0.373611 124 thirty store
125 toy 2017 Store 126 TT Funny Store
127 TWink|ing Store 128 twy668
129 wang14-98 130 Wsdudu happy world store
131 Wuqian 132 xc8665
133 D|S|\/I|SSED 134 D|Sl\/||SSED
135 yideashopping 136 D|Sl\/||SSED
137 DIS|\/IISSED 138 D|S|\/||SSED
139 zhuangxiu store 140 z|b88888 Store
141 yindd_9660
No. Defendant Marketplace URL No. Defendant Marketplace URL
1 D|SM|SSED 2 D|Si\/||SSED
3 D|S|\/i|SSED 4 D|Sl\/||SSED
5 aliexpress.com/store/2028060 6 D|Si\/||SSED
7 aliexpress.com/store/1905420 8 D|S|\/||SSED
9 D|S|\/||SSED 10 a|iexpress.com/store/3681079

 

33

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 34 of 35 Page|D #:3199

§
\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11 D|S|\/l|SSED 12 D|S|\/||SSED

13 a|iexpress.com/store/3514024 14 a|iexpress.com/store/4056045
15 DlSl\/|ISSED 16 a|iexpress.com/store/207407
17 D|Sl\/||SSED 18 aliexpress.com/store/3661001
19 D|SI\/||SSED 20 D|S|\/||SSED y

21 ebay.com/usr/candytrees 22 D|Si\/||SSED

23 aliexpress.com/store/3619082 24 a|iexpress.com/store/1958434
25 a|iexpress.com/store/3653033 26 a|iexpress.com/store/3314003
27 a|iexpress.com/store/3898060 28 ebay.com/usr/daji18

29 D|Si\/||SSED 30 a|iexpress.com/store/3683001
31 aiiexpress.com/store/4204022 32 D|SI\/|ISSED

33 DIS|\/|ISSED 34 D|Sl\/||SSED

35 a|iexpress.com/store/3663034 36 D|SN||SSED

37 a|iexpress.com/store/3255015 38 aliexpress.com/store/2885279
39 ebay.com/usr/friend|y.p|anet 40 D|SM|SSED

41 ebay.com/usr/gifts-gadgetsZu 42 i\/Ierchant number - A3HSTF9FBSZGQP
43 aliexpress.com/store/3619132 44 ebay.com/usr/hangqi6156pai4
45 D|SI\/||SSED 46 a|iexpress.com/store/3216152
47 D|S|\/||SSED 48 a|iexpress.com/store/328954
49 a|iexpress.com/store/3618029 50 aliexpress.com/store/3571030
51 aliexpress.com/store/1090358 52 a|iexpress.com/store/4234022
53 aliexpress.com/store/4080006 54 ebay.com/usr/iron-qing

55 ebay.com/usr/iye81808002qia0 56 D|Si\/||SSED

57 D|S|\/|lSSED 58 ebay.com/usr/jiesheng_2015
59 a|iexpress.com/store/2835066 60 a|iexpress.com/store/2345280
61 D|S|\/||SSED 62 DIS|V||SSED

63 ebay.com/usr/kaitoy2014 64 D|SI\/I|SSED

65 a|iexpress.com/store/1894008 66 aliexpress.com/store/3517084
67 A35(54NFV6NDCQV 68 D|S|\/l|SSED

69 aliexpress.com/store/3215120 70 D|S|\/llSSED

71 a|iexpress.com/store/3859078 72 D|SM|SSED

73 a|iexpress.com/store/3243116 74 a|iexpress.com/store/1441255
75 a|iexpress.com/store/719688 76 D|S|\/llSSED

77 a|iexpress.com/store/3187039 78 A983Y20RCF096

79 ebay.com/usr/miriamtoystore 80 a|iexpress.com/store/24081OO
81 a|iexpress.com/store/2885049 82 D|S|\/||SSED

83 a|iexpress.com/store/3255026 84 a|iexpress.com/store/3518086
85 a|iexpress.com/store/3509078 86 D|SM|SSED

87 D|Si\/||SSED 88 a|iexpress.com/store/3672021
89 D|SI\/||SSED 90 D|SM|SSED

91 D|Sl\/||SSED 92 a|iexpress.com/store/3669107
93 aliexpress.com/store/3217142 94 D|Sl\/||SSED

95 A385|Jl\/|ATV3ATP 96 A3T23PPBG30|\/|46

 

34

 

Case: 1:18-cv-04957 Document #: 52 Filed: 10/09/18 Page 35 of 35 Page|D #:3200

§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97 a|iexpress.com/store/3850058 98 ebay.com/usr/rtm341tm

99 aliexpress.com/store/727945 100 aiiexpress.com/store/909816
101 aIiexpress.com/store/2992076 102 D|SI\/||SSED
103 D|SM|SSED 104 a|iexpress.com/store/3250007
105 D|SM|SSED 106 a|iexpress.com/store/3625134
107 D|SM|SSED 108 D|Sl\/||SSED
109 a|iexpress.com/store/3893055 110 a|iexpress.com/store/3934008
111 D|SM|SSED 112 a|iexpress.com/store/4017008
113 a|iexpress.com/store/4056003 114 a|iexpress.com/store/4056082
115 a|iexpress.com/store/4078010 116 aIiexpress.com/store/4184016
117 a|iexpress.com/store/4301013 118 ebay.com/usr/shop-p|anet
119 a|iexpress.com/store/3516019 120 aliexpress.com/store/4045011
121 D|SI\/I|SSED 122 a|iexpress.com/store/1184813
123 aliexpress.com/store/1956812 124 a|iexpress.com/store/4040036
125 aliexpress.com/store/3222015 126 a|iexpress.com/store/3617109
127 aliexpress.com/store/2661015 128 ebay.com/usr/twy668
129 ebay.com/usr/Wang14-98 130 aliexpress.com/store/4233026
131 a|iexpress.com/store/1934481 132 ebay.com/usr/xc8665
133 D|Sl\/||SSED 134 D|SI\/||SSED
135 ebay.com/usr/yideashopping 136 D|S|\/||SSED
137 D|S|\/||SSED 138 DlSl\/l|SSED
139 aliexpress.com/store/2501038 140 aliexpress.com/store/3856004
141 ebay.com/usr/yindd_9660

 

35

